Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. Pub. No. 20210225946 to Lin.
Regarding Claims 1 and 7, Lin teaches an organic light emitting diode (OLED) display panel and associated method, comprising: 
a display device substrate 210 including a display zone (between black matrix 140, Fig. 9); 
an encapsulation layer 240 disposed on the display device substrate; and 
a color filter substrate 250  disposed on the encapsulation layer, and including a light-transmitting zone corresponding to a display zone, and a shading zone 140 ; 
wherein the light-transmitting zone on the color filter substrate is provided with a scattering structure 122 including a plurality of bulges 122a to scatter ambient light.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Regarding Claims 1 and 8, Lin teaches the OLED display panel and method according to Claims 1 and 7, wherein a width of the bulges is less than 600nm ([0066], see MPEP 2144.05(I)).

Claims 3-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claims 1 and 7 in view of U.S. Pat. Pub. No. 20010035713 to Kimura.
Regarding Claims 3-6 and 8-10, Lin does not teach specifics of the scattering elements.  However, in analogous art, Kimura teaches in Figs. 4A-4G that the specific shapes and pitch of the scattering elements are result effective variables and known shapes for use in scattering layers in OLED displays (see MPEP2144.05(IV)(B) and 2144.05(II)(B)).  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Kimura for enhanced scattering properties, as taught by Kimura throughout.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812